DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/11/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1, line 2: For proper antecedent basis; “each radio access technology circuitry”, should be changed to: each radio access technology circuitry --of the plurality of radio access technology circuitries--. 
Claim 8, line 4: “IP” needs to be spelled out. 
Claim 5, Claim 11 and Claim 18, second line: it appears that, instead of “code presents”, code --is-- present[[s]], was intended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindholm (US 20080002579 A1), and further in view of Gasparroni (US 20090016282 A1).

Claim 1. Lindholm teaches a node to be implemented in a radio access network (e.g. fig. 1), the node comprising: a plurality of radio access technology circuitries, each radio access technology circuitry serving data packets according to one of a plurality of radio access technologies, and wherein the data packets are to be received and loaded into payloads of Internet Protocol IP data packets ([0113] FIG. 12 shows an arrangement with different GPRS access links, primary PDP context, secondary PDP context and a WLAN access link. access information or access single field of the header to indicate: a radio access technology identification code identifying a radio access technology from which a corresponding data packet is originated, and a Quality of Service class based on a traffic class used by a user equipment for a specific service ([0080] encapsulate the packet, e.g. create the tunnel packet comprising tunnel header and payload, cf. FIG. 8, and send the packet to the specified IP address, e.g. using the MAC address found through ARP); and transmitting the IP data packets through a secure tunnel ([0071] tunnels in Type, Length, Value format or through external forwarding). 

Lindholm does not explicitly teach a single field, or a secure tunnel.
However, Gasparroni discloses a single field ([0056] DSCP), and a secure tunnel ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header).
(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Gasparroni with Lindholm, the motivation is: 
[0002] to ensure competitiveness of the 3GPP systems, a Long-Term Evolution LTE of the 3GPP access technology is being studied. The Evolved packet System EPS is described in 3GPP TS 23.401. Important tasks of such long term evolution include reduced latency, improved system capability, reduced cost per bit, and higher user data rates. Increasing the economy of scale through complexity reduction and re-use of mechanisms and protocols already defined in the fixed Internet is an important element to achieve cost savings. In Gasparroni.

Claim 2. Lindholm in view of Gasparroni disclose the node of claim 1, and the single field is within a differentiated services field of the IP data packet ([0056] DSCP. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim. 


	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Claim 4. Lindholm in view of Gasparroni disclose the node of claim 1, and the secure tunnel is an IP Security IPsec tunnel ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Claim 5. Lindholm in view of Gasparroni disclose the node of claim 1, 
Lindholm in view of Gasparroni does not explicitly teach the combination of these features: a single bit of the single field indicates that the radio access technology identification code presents in the single field. 
Lindholm in view of Gasparroni teach the single field indicates that the radio access technology identification code presents in the single field ([0056] DSCP. In Gasparroni).
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.

	The difference between the feature and Lindholm in view of Gasparroni is a single bit.
	Lindholm in view of Gasparroni does not explicitly teach a single bit. 
	Exemplary rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are only a finite number of bits in a DSCP field, any one of these bits or a combination of any number of these bits, may convey the required information. Therefore, there are a finite number of identified, predictable solutions, with a reasonable expectation of success that, the required information is conveyed. 

Claim 6. Lindholm in view of Gasparroni disclose the node of claim 1, and the plurality of radio access technology circuitries includes two or more of a long-term evolution LTE radio access technology circuitry, a Wi-Fi radio access technology circuitry ([0114] WLAN), a wideband code division multiple access WCDMA radio access technology circuitry, and a global system for mobile communications GSM radio access technology circuitry ([0053] GPRS GSM Packet Radio Service). 

Claim 7. Lindholm in view of Gasparroni disclose the node of claim 1, and the node is to further perform: prior to transmitting the IP data packets through the secure tunnel, encrypting each of the IP data packets, wherein the encryption further comprises providing the IP data packets with a tunnel header for transmission through the secure tunnel, wherein content of the single 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Claim 8. Lindholm teaches a node to be implemented in a radio access network (e.g. fig. 1), the node comprising: a processor and non-transitory machine-readable storage device including instructions, which when executed by the processor (Examiner takes official notice that this feature is well known in the art), cause the node to perform: receiving IP data packets from another node through a secure tunnel ([0071] tunnels in Type, Length, Value format or through external forwarding); identifying a single field within a tunnel header of the IP data packets, wherein the single field is to indicate: a radio access technology identification code identifying a radio access technology from which a corresponding data packet is originated, and a Quality of Service class based on a traffic class used by a user equipment for a specific service ([0080] encapsulate the packet, e.g. create the tunnel packet comprising tunnel header and payload, cf. FIG. 8, and send the packet to the specified IP address, e.g. using the MAC address found through ARP); and scheduling and forwarding the IP data packets according to their radio access technology identification codes using radio access technology scheduling policies ([0113] FIG. 12 shows an arrangement with different GPRS access links, primary PDP context, secondary PDP context and a WLAN access link. access information or access awareness can be achieved through implementation of logical links. Different access technologies and access links can he 
Lindholm does not explicitly teach the underlined features, above. 
Lindholm does not explicitly teach a single field, or a secure tunnel.
However, Gasparroni discloses a single field ([0056] DSCP), and a secure tunnel ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header).
(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Gasparroni with Lindholm, the motivation is: 
[0002] to ensure competitiveness of the 3GPP systems, a Long-Term Evolution LTE of the 3GPP access technology is being studied. The Evolved packet System EPS is described in 3GPP TS 23.401. Important tasks of such long term evolution include reduced latency, improved system capability, reduced cost per bit, and higher user data rates. Increasing the economy of scale through complexity reduction and re-use of mechanisms and protocols already defined in the fixed Internet is an important element to achieve cost savings. In Gasparroni.

Claim 9. Lindholm in view of Gasparroni disclose the node of claim 8, and the tunnel header is an outer head of the IP data packets, and content of the single field is copied from an inner header of the IP data packets ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Claim 10. Lindholm in view of Gasparroni disclose the node of claim 8, and the secure tunnel is an IP Security IPsec tunnel ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Claim 11. Lindholm in view of Gasparroni disclose the node of claim 8, 
Lindholm in view of Gasparroni does not explicitly teach the combination of these features: a single bit of the single field indicates that the radio access technology identification code presents in the single field. 
Lindholm in view of Gasparroni teach the single field indicates that the radio access technology identification code presents in the single field ([0056] DSCP. In Gasparroni).

	The motivation to combine the references, is the same as the parent claim.  
	The difference between the feature and Lindholm in view of Gasparroni is a single bit.
	Lindholm in view of Gasparroni does not explicitly teach a single bit. 
	Exemplary rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are only a finite number of bits in a DSCP field, any one of these bits or a combination of any number of these bits, may convey the required information. Therefore, there are a finite number of identified, predictable solutions, with a reasonable expectation of success that, the required information is conveyed. 

Claim 12. Lindholm in view of Gasparroni disclose the node of claim 8, and the scheduling and forwarding the IP data packets is to perform: queuing the IP data packets based on their radio access technology identification codes ([0117] FIG. 13 shows an implementation of how to provide for interaction between different kinds of information that may be used for appropriately classified flows, such as user information, access information and service information. It should be clear that these different kinds of information and how this information can be identified or established, depend on each other. User related information is, as mentioned above, dependent on IP address but it may also be dependent on different addresses for example due to NAPTs and in fact a user may be multi-homed, using multiple 

Claim 13. Lindholm in view of Gasparroni disclose the node of claim 8, and the radio access technology is one of a plurality of radio access technologies include long-term evolution LTE, Wi-Fi ([0114] WLAN), wideband code division multiple access WCDMA, and global system for mobile communications GSM ([0053] GPRS GSM Packet Radio Service). 

Claim 14. Lindholm teaches a method implemented in a node of a radio access network (e.g. fig. 1), the method comprising: receiving data packets sourced from a user equipment UE and loading the data packets into payloads of Internet Protocol IP data packets ([0113] FIG. 12 shows an arrangement with different GPRS access links, primary PDP context, secondary PDP context and a WLAN access link. access information or access awareness can be achieved through implementation of logical links. Different access technologies and access links can he mapped to unique logical links, FIG. 12, a primary PDP context is mapped to logical link 0, a secondary PDP context is mapped to logical link 1 and WLAN access is mapped to logical link 2. For the uplink the mapping is done on the ingress from the access, the logical link variable is bound to map to the access or link on which the packet arrived. For the downlink the mapping is done during flow classification, there is a filter that binds the logical link value for the flow. On the communication interface from/towards the access node, there needs to be a way to convey such information. This can be provided for in different manners. In one embodiment an single field to indicate: a radio access technology identification code identifying a radio access technology from which a corresponding data packet is originated, and a Quality of Service class based on a traffic class used by the user equipment for a specific service ([0080] encapsulate the packet, e.g. create the tunnel packet comprising tunnel header and payload, cf. FIG. 8, and send the packet to the specified IP address, e.g. using the MAC address found through ARP); and transmitting the IP data packets through a secure tunnel ([0071] tunnels in Type, Length, Value format or through external forwarding).
Lindholm does not explicitly teach the underlined features, above. 
Lindholm does not explicitly teach a single field, or a secure tunnel.
However, Gasparroni discloses a single field ([0056] DSCP), and a secure tunnel ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header).
(Pre-AIA ) It would have been obvious, to a person having ordinary skill in the art, at the time that the invention was made, to combine Gasparroni with Lindholm, the motivation is: 
[0002] to ensure competitiveness of the 3GPP systems, a Long-Term Evolution LTE of the 3GPP access technology is being studied. The Evolved packet System EPS is described in 3GPP TS 23.401. Important tasks of such long term evolution include reduced latency, improved system capability, reduced cost per bit, and higher user data rates. Increasing the economy of scale 

Claim 15. Lindholm in view of Gasparroni disclose the method of claim 14, and the single field is within a differentiated services field of the IP data packet ([0056] DSCP. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim. 

Claim 16. Lindholm in view of Gasparroni disclose the method of claim 15, and the single field is within a differentiated services code point field of the differentiated services field ([0056] DSCP. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.

Claim 17. Lindholm in view of Gasparroni disclose the method of claim 14, and the secure tunnel is an IP Security IPsec Tunnel ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Claim 18. Lindholm in view of Gasparroni disclose the method of claim 14, 
Lindholm in view of Gasparroni does not explicitly teach the combination of these features: a single bit of the single field indicates that the radio access technology identification code presents in the single field. 
Lindholm in view of Gasparroni teach the single field indicates that the radio access technology identification code presents in the single field ([0056] DSCP. In Gasparroni).
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  
	The difference between the feature and Lindholm in view of Gasparroni is a single bit.
	Lindholm in view of Gasparroni does not explicitly teach a single bit. 
	Exemplary rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are only a finite number of bits in a DSCP field, any one of these bits or a combination of any number of these bits, may convey the required information. Therefore, there are a finite number of identified, predictable solutions, with a reasonable expectation of success that, the required information is conveyed. 

Claim 19. Lindholm in view of Gasparroni disclose the method of claim 14, and the radio access technology is one of a plurality of radio access technologies include long-term evolution LTE, 

Claim 20. Lindholm in view of Gasparroni disclose the method of claim 14, and the method further comprises: prior to transmitting the IP data packets through the secure tunnel, encrypting each of the IP data packets, wherein the encryption further comprises providing the IP data packets with a tunnel header for transmission through the secure tunnel, wherein content of the single field is copied to the tunnel header ([0056] DSCP needs to be copied from the outer IP header into any additional IPSec encapsulating IP header. In Gasparroni). 
	Compact notation is utilized above, wherein when a feature is attributed to a reference, other than the primary reference, the primary reference does not explicitly teach the feature.
	The motivation to combine the references, is the same as the parent claim.  

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
Imbimbo (US 8843595 B2)
14:51 - 15:4
    	RFC 3455 introduces the P-Access-Network-Info header, useful in SIP-based networks that also provide layer 2/layer 3 connectivity through different access technologies. SIP User Agents may use this header to relay information about the access technology to proxies that are providing services. The serving proxy may then use this information to optimize services for use this header to pass information about the access network such as radio access technology and radio cell identity to its home service provider. 
    	For the purpose of this extension, RFC 3455 defines an access network as the network providing the layer 2/layer 3 IP connectivity which in turn provides a user with access to the SIP capabilities and services provided. 
    	In some cases, the SIP server that provides the user with services may wish to know information about the type of access network that the UA is currently using. Some services are more suitable or less suitable depending on the access type, and some services are of more value to subscribers if the access network details are known by the SIP proxy which provides the user with services.

In addition, see the explanation of prior art references, in the parent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465